Exhibit 99.1 Hines Real Estate Investments, Inc., Member FINRA/SIPC, is the Dealer Manager. 6/11 Hines Real Estate Investment Trust, Inc. (Hines REIT) is closed to new investors. Hines REIT Update As of March 31, 2011 Jeffrey C. Hines and Gerald D. Hines Hines History Gerald D. Hines founded Hines Interests Limited Partnership (Hines)1 upon a single premise:buildings of superior quality and architectural merit backed by responsive, professional management attract better tenants; command higher rents; and retain their value longer despite the ups and downs of real estate cycles.
